NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


In re Commitment of Jesse Haley.   )
___________________________________)
                                   )
JESSE HALEY,                       )
                                   )
            Appellant,             )
                                   )
v.                                 )             Case No. 2D16-5393
                                   )
STATE OF FLORIDA,                  )
                                   )
            Appellee.              )
                                   )

Opinion filed May 16, 2018.

Appeal from the Circuit Court for
Hillsborough County; Chet A. Tharpe,
Judge.

Howard L. Dimmig, II, Public Defender,
and Carol J.Y. Wilson, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

             Affirmed.



CASANUEVA, CRENSHAW, and SALARIO, JJ., Concur.